Citation Nr: 1420049	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disorder.  

3.  Entitlement to service connection for a breathing disorder claimed as secondary to tear gas, tuberculosis, and/or other chemical or environmental exposure.  

4.  Entitlement to a compensable initial disability rating for a hearing loss disability of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1994 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the Veteran relocated, and his file was transferred to the Huntington, West Virginia RO.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

This appeal was previously presented to the Board in March 2013, at which time it was remanded for additional development, to include additional VA examinations.  VA orthopedic, audiological, and respiratory examinations were afforded the Veteran in April 2013.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed in part using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Symptoms of a right knee disorder were not chronic in service.

2.  Symptoms of a right knee disorder have not been continuous since service separation. 

3.  Arthritis of the right knee did not manifest during service or within a year thereafter.  

4.  The Veteran's current disorders of the right knee are not related to active service.  

5.  The Veteran did not incur a low back disorder during service, and has not claimed as such.  

6.  Symptoms of a respiratory disorder were not chronic in service.

7.  Symptoms of a respiratory disorder have not been unremitting since service separation. 

8.  The Veteran's current respiratory disorders are not related to active service.  

9.  For the entire initial rating period, the Veteran's hearing loss disability has been manifested by no worse than Level I hearing acuity in the right ear and essentially normal hearing acuity in the left ear.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

4.  The criteria for a compensable initial rating for a hearing loss disability of the right ear have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In January 2009, April 2009, and June 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Initial adequate VCAA notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions, and various private and VA treatment records.  Thus, the Board finds VA's duties to notify and assist regarding this evidence have been met.  

The Veteran was afforded VA medical examination in July 2009, August 2009, June 2010, and April 2013.  The VA examination reports and opinions contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal, as these medical reports competent medical evidence sufficient to decide the claims.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Next, as stated above, the Veteran presented hearing testimony before the undersigned VLJ at a November 2012 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the November 2012 Board hearing, the VLJ identified the issues on appeal.  The Veteran provided testimony relevant to the issues such as injuries during service, past and current symptoms, diagnoses, and current medical treatment.  During the course of the hearing, the VLJ posed several questions of the Veteran in order to ascertain whether there was additional evidence that may be outstanding or overlooked that would help to substantiate the appeal.  In consideration of the foregoing, the Board finds that there has been compliance with the duties outlined at 38 C.F.R. § 3.103(c)(2).  

Service Connection - Right Knee Disorder

The Veteran seeks service connection for a right knee disorder.  He alleges he injured his right knee in service and this disorder has continued to the present day.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran had no history of a right knee disease or injury when he was examined and accepted for service in November 1993.  In May 1996, the Veteran sought treatment for a 5-day history of right knee pain.  He initially injured his leg after striking it against a piece of equipment.  On objective examination, a hematoma was present in the medial patellar region.  Range of motion, both active and passive, was full, and the knee was otherwise without symptoms.  The final impression was of a hematoma of the right knee, and the Veteran was afforded ice, medication, and bed rest.  On follow-up two days later, the Veteran reported continuing pain.  On objective examination, the hematoma was still present but the right knee was otherwise without impairment.  Ice, medication, and bed rest were continued.  Thereafter, the Veteran did not return for additional treatment of the knee.  On an April 1997 report of medical history, he denied any history of a "trick" or locked knee.  A concurrent service separation medical examination was negative for any abnormality of either knee, and the Veteran did not report a right knee disease or injury at that time.  

Post-service, the Veteran sought occasional VA treatment for his right knee.  In 1998, he accidently cut his right knee with a hunting knife.  The wound was stitched and he was given medication to prevent infection.  In January 2002, he reported right knee pain, worse following exercise.  He stated he was on his feet a lot due to his job as a pharmacy technician.  In 2003, anterior knee pain syndrome and chondromalacia were diagnosed.  A November 2006 X-ray indicated normal knees bilaterally.  

A VA orthopedic examination was afforded the Veteran in July 2009.  The claims file was reviewed in conjunction with the examination.  The examiner noted the Veteran's in-service complaints of right knee pain.  The Veteran also reported multiple four-wheeler accidents since service.  After reviewing the claims file and examining the Veteran, the examiner diagnosed joint space loss of the medial tibial compartment of the right knee.  Regarding the etiology of this disability, the examiner opined it was less likely than not related to the in-service contusion to the right knee.  The examiner indicated the in-service contusion was acute and transitory, without evidence of residuals at service separation.  Moreover, the Veteran did not report additional symptoms involving the right knee for several years following service.  

In 2013, additional outpatient treatment records were received.  These include a December 2012 clinical notation that concluded the Veteran had degenerative joint disease of the bilateral knees which "could be consistent with previous remote trauma as described."  An October 2012 private MRI examination of the right knee also indicated degenerative changes of the knee.  

The Veteran was afforded another VA orthopedic examination conducted by a VA physician in April 2013.  The examiner reviewed the claims file and physically examined the Veteran.  Based on this review, the examiner diagnosed meniscal degenerative changes of the right knee.  The examiner also opined that this disability was unrelated to the in-service right knee injury, as that injury appeared to be acute and transitory in nature, and resolved without any residuals noted for several years after service.  Post-service, the Veteran worked in a job which required significant time on his feet, and also was involved in several recreational vehicle accidents.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right knee disorder.  On the question of whether the symptoms were chronic in service, the Board notes that, while the Veteran was treated during service for right knee pain following a contusion, he responded to initial treatment and did not seek further treatment for these symptoms for the remainder of his service period.  Additionally, he did not report a chronic disorder of the right knee on his subsequent service separation examination, or otherwise seek treatment for the same.  He in fact stated that he was in good health and he denied any history of a "trick" or locked knee.  The Board finds that the weight of the evidence demonstrates that a right knee condition was not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous right knee disorder symptoms since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for a right knee disorder for several years following service separation.  This lengthy period without complaint or treatment is a factor that can be considered as to whether here has been continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although he did seek treatment for a cut to the right knee in 1998, this injury was attributed to a contemporaneous hunting knife accident, and not an in-service disease or injury.  The next earliest post-service treatment records of the right knee are dated in 2002, approximately five years after service separation.  

VA treatment records have indicated degenerative joint disease and a meniscal degeneration of the right knee, confirmed by X-ray and MRI studies.  As such, a current disability of the right knee is acknowledged by VA as having been established in the record by competent evidence.  Nevertheless, for the reasons discussed above, these current diagnoses are not found either to have had their onset in service or within a year thereafter, or to have been continuous since service separation, as the first such diagnoses of degenerative changes date to approximately 2012, several years after service separation.  

The Veteran has himself asserted within his written contentions that he has experienced post-service pain of the right knee following the injury in service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the service separation medical examination that was negative both for complaints or findings of right knee symptomatology, the post-service history beginning many years after service for treatment of a right knee disorder, and the post-service four-wheeler accidents the Veteran sustained.  

As the Board does not find the Veteran's lay statements made within the record regarding continuous symptoms of a right knee disorder since service to be credible, they are afforded little probative weight.  Thus, they neither establish a nexus between the Veteran's in-service contusion and any current right knee disorders, nor establish a continuity of symptomatology following service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current right knee disorders are not related to active service.  The Veteran was afforded a VA medical examination in January 2009, with a April 2013 follow-up examination as well.  Both VA examiners reviewed the claims file and, based on both review of the medical history and physical evaluation of the Veteran, concluded it was less likely than not that any current right knee disorder was related to the in-service injury to the right knee.  The examiners noted that following the initial in-service injury, the Veteran required only one-time in-service treatment and did not return for chronic medical care either during service or for many years post-service.  Also, no right knee disorders were noted on the service separation examination.  As such, the in-service injuries were most likely acute in nature, according to these examiners.  Finally, both examiners noted the Veteran's post-service motor vehicle accidents.  The Board considers these medical opinions to be both competent and probative regarding the possibility of a nexus with service, as they were based both on review of the claims file, and the medical history contained therein, and physical examination of the Veteran.  

The Board also finds the Veteran is not competent to testify regarding the etiological basis of his current disorder of the right knee, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor any other lay persons are competent to state that degenerative changes or other disorders of the right knee were incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While the Veteran is certainly competent to report such observable symptomatology as knee pain, the Veteran does not have the necessary medical training and/or expertise to diagnose a right knee disability, especially a diagnosis as complex as degenerative changes that requires X-ray or similar clinical testing, or to opine that he has current right knee disability that, in the absence of continuous post-service symptoms, is otherwise related to service.  He has also not claimed to be reporting the contemporaneous statements of a medical professional, and his assertions have not been supported by a subsequent medical opinion.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right knee disorder, and the service connection claim for this disorder must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Service Connection - Low Back Disorder

The Veteran seeks service connection for a disability of the lumbosacral spine.  In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

As an initial matter, the Board notes that the Veteran has denied, and the evidence does not suggest, onset of a lumbosacral spine disability during service.  The service treatment records are negative for any diagnosis of or treatment for a low back disorder, and none was noted at service separation.  In the August 2010 VA Form 9, he specifically indicated that his service connection claim for a low back disability was on a secondary basis.  Rather, his contention was and remains that a knee disorder resulted in a post-service disorder of the low back.  Thus, the Board's analysis will be limited to the issue of entitlement to service connection for this disorder on a secondary basis. 

As discussed above, service connection on a secondary basis requires that service connection be established for the underlying disorder which allegedly resulted in the disabilities claimed.  As the Board has denied service connection for a right knee disorder, service connection on a secondary basis must, as a matter of law, also be denied for a disorder of the lumbosacral spine.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service Connection - Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder.  He contends that exposure to tear gas, tuberculosis, and/or other chemical or environmental hazards during service has resulted in a current respiratory disorder.  

The general criteria for the award of service connection have been noted above.  

The Veteran first sought in-service medical treatment for respiratory symptoms in January 1994, when he reported a productive cough and a runny nose.  A viral upper respiratory infection was suspected, and he was given medication.  In September 1994, the Veteran sought treatment for sore throat, headaches, nasal congestion, and productive coughing with dark green phlegm.  His sinuses were also tender to palpation.  Bronchitis and sinusitis were diagnosed, and he was given medication.  He sought medical treatment in February 1996 for nasal congestion and a productive cough.  He also reported body aches and a sore throat.  Rhinitis was noted, and he was given medication.  In September 1996, the Veteran was placed on a tuberculosis monitoring program and given prophylactic medication following a positive skin test.  He was not noted, however, to have any history of exposure to active tuberculosis, or to have any signs or symptoms of tuberculosis.  He did report a persistent cough which he stated he had had since he was "younger."  On his April 1997 report of medical history, he noted a history of frequent or chronic colds and of sinusitis.  A concurrent physical examination was negative for any abnormalities of the mouth, nose, throat, lungs, or chest.  

The Veteran sought occasional VA outpatient treatment for various respiratory complaints following service.  In 1998, he reported a sore throat, and was given medication.  He reported allergy symptoms in 1999, and was again given medication.  Sinusitis was diagnosed by a VA examiner in January 2000 and he was given medication.  In August 2001, he was treated for tonsillitis and acute bronchitis.  Tonsillitis was again diagnosed and treated by VA in 2002 and 2003.  

Beginning in 2007, the Veteran was treated by R.R., M.D., a private physician, for respiratory symptoms.  He was diagnosed with chronic tonsillitis, chronic and acute sinusitis, and a deviated nasal septum.  In December 2007, he underwent a nasal septoplasty and tonsillectomy.  

The Veteran was examined by a VA physician in August 2009.  Current reported symptoms included chronic nasal congestion and drainage.  After reviewing the Veteran's medical history as recorded within the claims file and physically examining the Veteran, the examiner diagnosed allergic rhinitis.  Regarding the etiology of this disorder, the examiner opined it was less likely than not the Veteran's strep throats and tonsillitis noted during service resulted in the current rhinitis.  Other than noting the time gap of 12 years between the Veteran's service separation and his examination, the examiner did not provide a rationale for this opinion.  

A second VA examination was afforded the Veteran in April 2013.  The claims file was reviewed in conjunction with the examination.  Upon physical examination of the Veteran and review of the claims file, chronic sinusitis was diagnosed by the examiner.  The examiner also concluded that it was less likely than not the current chronic sinusitis was incurred in or caused by an in-service disease or injury.  The examiner noted the Veteran was without any signs of sinusitis at service separation, suggesting that in-service diagnoses of tonsillitis, bronchitis, and sinusitis were temporary in nature, with full recovery following treatment.  In the opinion of the examiner, these disorders did not cause the current rhinitis or sinusitis.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a respiratory disorder.  On the question of whether the symptoms were chronic in service, the Board notes that, while the Veteran was treated on various occasions during service for tonsillitis, bronchitis, and sinusitis, he responded to initial treatment and was without a respiratory disorder at service separation.  The Board finds that the weight of the evidence demonstrates that a respiratory condition was not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience unremitting respiratory disorder symptoms since service separation.  On the question of whether symptoms were present after service, the Veteran sought treatment for a respiratory disorder only intermittently for several years following service separation.  Although he did seek treatment for a sore throat in 1998, he was not diagnosed with a chronic disorder, to include chronic tonsillitis, bronchitis, or sinusitis at that time.  He was not diagnosed with any of these disorders until 2000, several years after service separation.  Moreover, none of these disorders are considered by VA to be chronic disorder.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1331.  

VA treatment records confirm current diagnoses of sinusitis and rhinitis.  As such, current diagnoses of these disorders are acknowledged by VA as having been established in the record by competent evidence.  Nevertheless, for the reasons discussed above, these current diagnoses are not found either to have had their onset in service or within a year thereafter, or to have been unremitting since service separation.  

The Veteran has himself asserted within his written contentions that his current sinusitis and rhinitis had their onset in service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the service separation medical examination that was negative both for complaints or findings of respiratory symptomatology and the 2009 and 2013 VA examination reports.  

As the Board does not find the Veteran's lay statements made within the record regarding continuous symptoms of a respiratory disorder since service to be credible, they are afforded little probative weight.  Thus, they neither establish a nexus between the Veteran's in-service complaints and any current respiratory disorders, nor establish unremitting symptoms since service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current sinusitis and rhinitis are not related to active service.  The Veteran was afforded a VA medical examination in August 2009, with a April 2013 follow-up examination as well.  Both VA examiners reviewed the claims file and, based on both review of the medical history and physical evaluation of the Veteran, concluded it was less likely than not that any current respiratory disorder was related to the in-service respiratory complaints.  The examiners noted that following the initial in-service respiratory complaints, no respiratory disorders were noted on the service separation examination.  As such, the in-service injuries were most likely acute in nature, according to these examiners.  The Board considers these medical opinions to be both competent and probative regarding the possibility of a nexus with service, as they were based both on review of the claims file, and the medical history contained therein, and physical examination of the Veteran.  

The Board also finds the Veteran is not competent to testify regarding the etiological basis of his current sinusitis and rhinitis, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor any other lay persons are competent to state that the current sinusitis and rhinitis were incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran does not have the necessary medical training and/or expertise to diagnose a respiratory disability.  He has also not claimed to be reporting the contemporaneous statements of a medical professional, and his assertions have not been supported by a subsequent medical opinion.  

The Board has also considered the Veteran's assertions that a current respiratory disorder is related to the claimed in-service exposure to tear gas, tuberculosis, and/or other in-service chemical or environmental hazards.  The Veteran has not, however, submitted any competent evidence to substantiate this claim.  The Veteran is not himself confident to testify regarding a possible nexus between any current respiratory disorder and the claimed environment hazards asserted by the Veteran, as the Board finds such contentions to be beyond the purview of a layperson.  He has also not claimed to be reporting the contemporaneous statements of a medical professional, and his assertions have not been supported by a subsequent medical opinion.  Thus, service connection for a respiratory disorder as due to tear gas, tuberculosis, and/or other chemical or environmental hazards is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, and the service connection claim for this disorder must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Initial Rating -Hearing Loss of the Right ear

The Veteran contends a compensable initial rating is warranted for the service-connected hearing loss.  The Veteran contends the current rating does not adequately compensate him for the current level of impairment due to hearing loss.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

At the outset, the Board notes that the Veteran's appeal for a higher rating for hearing loss of the right ear is an appeal from the initial assignment of a disability rating.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as the evidence discussed below shows, the disability has not significantly changed over the course of the period on appeal, and a uniform evaluation is warranted.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).  

In cases with exceptional patterns of hearing impairment as defined under 38 C.F.R. § 4.86, Table VIA is for application.  Where, as here, a single ear is to be evaluated, the nonservice-connected ear is assigned a numerical designation of I, subject to 38 C.F.R. § 3.383 (which does not apply in the present case).  38 C.F.R. § 4.85(f).  

The Veteran was afforded VA audiological examinations in July 2009, June 2010, and April 2013.  Applying the values of these VA examination to the rating criteria results in a numeric designation of Level I in the right ear for all three examinations.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment, along with assignment of Level I to the left ear, to Table VII at 38 C.F.R. § 4.85 produces a noncompensable initial rating, as has been assigned by the RO; thus, the Board finds a compensable initial rating on a schedular basis for hearing loss is not warranted for any period.  In conclusion, the preponderance of the evidence is against a higher initial rating for service-connected hearing loss for the entire period.  As a preponderance of the evidence is against the award of a higher initial rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 



Extraschedular Consideration -Hearing Loss of the Right Ear

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have not been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA clinical notation of record, dated in April 2013, the Veteran was able to hear conversations.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any impairment in potential employment.  In other words, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a respiratory disorder is denied.  

A compensable initial rating for hearing loss of the right ear is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


